Name: Commission Regulation (EC) NoÃ 567/2009 of 29Ã June 2009 entering a name in the register of traditional specialities guaranteed (Pierekaczewnik (TSG))
 Type: Regulation
 Subject Matter: international trade;  marketing;  agri-foodstuffs;  Europe;  consumption
 Date Published: nan

 30.6.2009 EN Official Journal of the European Union L 168/22 COMMISSION REGULATION (EC) No 567/2009 of 29 June 2009 entering a name in the register of traditional specialities guaranteed (Pierekaczewnik (TSG)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 8(2) of Regulation (EC) No 509/2006, and pursuant to Article 19(3) of the same Regulation, the application submitted by Poland to enter the name Pierekaczewnik in the register was published in the Official Journal of the European Union (2). (2) As no objection under Article 9 of Regulation (EC) No 509/2006 has been received by the Commission, this name should be entered in the register. (3) Protection as referred to in Article 13(2) of Regulation (EC) No 509/2006 has not been requested, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 1. (2) OJ C 269, 24.10.2008, p. 11. ANNEX Foodstuffs referred to in Annex I to Regulation (EC) No 509/2006: Class 2.3. Confectionery, bread, pastry, cakes, biscuits and other bakers wares POLAND Pierekaczewnik (TSG)